Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EATON VANCE SMALL-CAP VALUE FUND Supplement to Statement of Additional Information dated May 1, 2006 1. The following replaces the table relating to "Small-Cap Value Fund" under "Portfolio Managers" in "Investment Advisory and Administrative Services": Number of Total Assets of Number of Accounts Total Assets of Accounts Small-Cap Value Fund** All Accounts All Accounts* Paying a Performance Fee Paying a Performance Fee* Gregory R. Greene Registered Investment Companies 4 $94.7 0 $0 Other Pooled Investment Vehicles 1 $3.0 0 $0 Other Accounts 93 $559.2 0 $0 J. Bradley Ohlmuller Registered Investment Companies 2 $74.1 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 61 $38.1 0 $0 Robert J. Milmore Registered Investment Companies 2 $74.1 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 6 $2.0 0 $0 *In millions of dollars. **As of August 31, 2006. 2. The following replaces information regarding Small-Cap Value Fund in the table relating to Fund shares beneficially owned by a portfolio manager and in all Eaton Vance Funds as of December 31, 2005 under "Portfolio Managers" in "Investment Advisory and Administrative Services": Aggregate Dollar Range of Equity Dollar Range of Equity Securities Securities Owned in all Registered Funds in Fund Name and Portfolio Manager Owned in the Fund* the Eaton Vance Family of Funds Small-Cap Value Fund Gregory R. Greene $10,001 - $50,000 None J. Bradley Ohlmuller None None Robert J. Milmore None None *As of August 31, 2006. October 11, 2006
